In this case the plaintiffs in error were indicted for murder in the first degree and, being confined in jail upon such charge, sued out writ of habeas corpus to procure their discharge or to be admitted to bail. A hearing was had. Testimony was taken and considered and the court entered an order remanding the petitioners to the custody of the sheriff without bail. To this judgment writ of error was sued out and the case is here for review, the plaintiffs in error contending that under the law as applied to the record in this case they are entitled to bail.
We have considered the evidence introduced at the hearing as presented in the bill of exceptions and we find that it is our judgment that the plaintiffs in error are entitled to bail. The judgment is, therefore, reversed and the cause is remanded to the circuit court, with directions to allow the petitioners bail in such reasonable sum as to the circuit judge may appear meet and proper.
The conclusion here reached should have no influence on the determination of the guilt or innocence of the accused at the trial that may be had for that purpose.
Reversed and remanded.
TERRELL, C. J., AND WHITFIELD, STRUM AND BUFORD, J. J., concur.
ELLIS AND BROWN, J. J., dissent.